
	

114 HR 1506 IH: Small Business Access to Spectrum Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1506
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Federal Communications Commission to promulgate rules in an open proceeding with
			 respect to updating its competitive bidding rules.
	
	
 1.Short titleThis Act may be cited as the Small Business Access to Spectrum Act of 2015. 2.FindingsCongress finds the following:
 (1)Small businesses create almost half of the Nation’s private-sector jobs, including 43 percent of high-tech jobs.
 (2)Wireless services and technology are increasingly driving innovation, investment, and economic growth.
 (3)Consumers benefit from additional choices provided by competition from multiple mobile wireless providers, including small mobile wireless providers.
 (4)Recognizing that the wireless marketplace is a capital-intensive industry, Congress charges the Federal Communications Commission with developing rules to help small businesses and encourage competition in spectrum-based services.
 (5)The Commission last comprehensively updated its competitive bidding rules in 2006. (6)The upcoming broadcast television spectrum incentive auction offers a once-in-a-generation opportunity to access the spectrum most useful for wireless broadband.
 3.FCC RulemakingNot later than 90 days after the date of the enactment of this Act, the Federal Communications Commission shall promulgate rules in WT Docket No. 14–170.
		
